OPINION.
Sternhagen :
The evidence shows that petitioner fulfills all of the qualifications prescribed by the regulations, article 25-4, Regulations 94, of the head of a family, covered by section 25 (b) (1), Revenue Act of 1936. He actually supports and maintains one or more individuals who are closely connected with him by blood, has the right to exercise family control and provide for them, and this is based on a *370moral or legal obligation. The separation of residence is a matter of necessity under the circumstances. The $2,500 personal exemption should have been allowed, Percival Parrish, 44 B. T. A. 144; Estate of Grace Adams Howard, 42 B. T. A. 449 ; Sidney Williamson Kirtland, 39 B. T. A. 959; William Lee Tracy, 39 B. T. A. 578; Hassard Short, 39 B. T. A. 567; Meier S. Block, 37 B. T. A. 945; Olive Ross, 37 B. T. A. 928.

Decision will be entered vmder Bule 50.